   Case 3:19-cv-00051-S Document 24 Filed 05/22/19                   Page 1 of 10 PageID 148



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


KARLTON A. MAYDWELL,               §
  Plaintiff                        §
                                   §
                                   §                         CIVIL ACTION NO. 3:19-cv-00051-S
vs.                                §
                                   §
                                   §
CIARA FINANCIAL SERVICES, INC. dba §
CLAY COOLEY AUTO GROUP             §
  Defendant                        §
                                   §


 DEFENDANT’S FIRST AMENDED MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
          AND RULE 12 (B)(6) MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                          WITH MEMORANDUM OF AUTHORITIES


TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

NOW COMES Defendant Ciara Financial Services, Inc. (named incorrectly in Plaintiff’s

Complaint as “Ciara Financial Services, Inc. dba Clay Cooley Auto Group”), and makes

and files this, Defendant’s First Amended Motion to Dismiss For Lack of Subject Matter

Jurisdiction and Rule 12 (B)(6) Motion to Dismiss for Failure To State A Claim With

Memorandum of Authorities, pursuant to Rule 12(b) of the Federal Rules of Civil

Procedure.        This motion is submitted to restate and amend specific grounds which

establish that Plaintiff Karlton Maydwell’s Complaint should be dismissed for failure to

state a claim upon which relief can be granted, or alternatively for lack of subject matter

jurisdiction.



Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 1
    Case 3:19-cv-00051-S Document 24 Filed 05/22/19                   Page 2 of 10 PageID 149



                                      I.   SUMMARY OF THE ARGUMENT

1.01. Plaintiff filed his Complaint on January 8, 2019.                    Upon Order of this Court,

Defendant answered this Complaint on April 22, 2019, and Defendant also

contemporaneously filed its original             Rule 12(b)(6) Motion to Dismiss.1              Plaintiff’s

Complaint arises from circumstances surrounding Plaintiff’s purchase and finance of an

automobile from Clay Cooley Enterprises, Inc. dba Clay Cooley Motor Company. Mr.

Maydwell financed his purchase of the automobile through a retail installment contract

and a loan which was provided by Clay Cooley Motor Company, and later transferred to

Ciara Financial Services, Inc.



1.02. The Defendant Ciara Financing Services, Inc.                    [“Ciara”]    Ciara does not do

business as “Clay Cooley Group”, and Plaintiff’s allegation in the caption of this Lawsuit is

in error. Plaintiff’s claims against Ciara should be summarily dismissed as Plaintiff fails

to identify any set of facts or any basis in law for holding Ciara liable for any

misconduct under the Telephone Consumer Protection Act, 47 USC §277 et seq.


1.03. The allegations of Count I of Plaintiff’s Complaint allege that telephone calls were

made using automated redial equipment for the purpose of attempting to collect upon an

outstanding and overdue unpaid debt owed by the Plaintiff Maydwell. A fundamental

component of Plaintiff’s allegations in such a claim must be that the Plaintiff had an injury

in fact. Plaintiff’s allegations fail to allege an injury in fact, and Plaintiff cannot meet his

burden of proving that he has standing to pursue his TCPA claim.

1
 Defendant’s Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss for Failure
To State A Claim With Memorandum of Authorities [Doc # 016].
Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 2
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                     Page 3 of 10 PageID 150



1.04. The allegations of Count I of Plaintiff’s Complaint also allege that telephone calls

were made for the purpose of attempted debt collection calls. Such calls are exempt

from the TCPA's prohibitions against prerecorded or automated message calls because

they are commercial calls which do not convey an unsolicited advertisement and do not

adversely affect consumer rights.


1.05. Plaintiff’s additional Count II claim is stated solely under state law, and relies

solely on the Texas Finance Code for its support. As a state law claim only, the Plaintiff’s

cause of action for violation of the Texas Finance Code cannot stand on the basis of

pendant jurisdiction, as there is no federal question matter for it to attach to.



                                           II.    STANDARD OF REVIEW

2.01. Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, pleadings that do not

set forth claims upon which relief can be granted must be dismissed. 2


2.02. Although courts in general liberally construe a plaintiff’s complaint, more than bare

assertions of legal conclusions are required to satisfy federal notice pleading

requirements.3 In practice, a complaint must contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under some viable legal theory. 4



2
 Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999) (holding that “[d]ismissal pursuant to a Rule
12(b)(6) motion is proper only if it is clear that no relief could be granted under any set of facts that could be
proved consistent with the allegations”).
3
    Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436-37 (6th Cir. 1988).
4
    Id.

Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 3
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                 Page 4 of 10 PageID 151



2.03.       When this Court construes allegations of Plaintiff’s Complaint in his favor, the

Court will find that the Complaint fails to state a claim for relief against Ciara under any

federal statutes or theories that form the basis of Plaintiff’s claims for relief. Therefore,

Plaintiff’s claims against Ciara must be dismissed.



          III.     PLAINTIFF’S ALLEGATIONS DO NOT CONFER STANDING TO PURSUE A COMPLAINT
                                UNDER THE TELEPHONE CONSUMER PROTECTION ACT

3.01.            Plaintiff alleges that Ciara violated the Telephone Consumer Protection Act, 47

USC § 277 et seq [“TCPA”] by placing multiple calls to Plaintiff’s telephone number,

which is alleged to be a cellular telephone number. 5 However, Plaintiff’s allegations of

actual, concrete damage are wholly lacking. In Plaintiff’s Complaint at Paragraph 25, we

find that Plaintiff’s allegations of so-called concrete harm consist of such things as

          “invasion of privacy, aggravation that accompanies collection telephone
          calls, emotional distress, increased risk of personal injury resulting from the
          distraction caused by the never-ending calls, increased usage of his
          telephone services, loss of cellular phone capacity,             diminished cellular
          phone functionality, decreased battery life on his cellular phone, and
          diminished space for data storage on his cellular phone.”6



3.02. Plaintiff’s allegations fail at a fundamental and constitutional level. One of the

basic requirements of Article III is that a plaintiff must suffer an “injury in fact.” A plaintiff

that has not suffered an “injury in fact” lacks standing to pursue a technical violation of a

federal statute notwithstanding a private right of action exists under the plain language of

5
    See Plaintiff’s Complaint at Paragraph 25, Page 4. [Doc # 001].
6
    Id.
Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 4
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                    Page 5 of 10 PageID 152



the statute. A recent United States Supreme Court decision, Spokeo v. Robins,7 holds

that Congress cannot erase Article III’s standing requirements by statutorily granting the

right to sue to a plaintiff who would not otherwise have standing. 8 In Spokeo, the plaintiff

alleged a violation of the Fair Credit Reporting Act by claiming that the defendant

disseminated false information about him. While this was a violation of the statute, the

Court held that the violation did not, on its own, satisfy the injury requirement. 9 Spokeo,

supra, 2015 LEXIS 3046. To qualify as a party with standing to litigate, a person must

show, first and foremost, "an invasion of a legally protected interest" that is "concrete and

particularized" and "actual or imminent."10 The broad allegations of Plaintiff basically

allege torts, rather than damages, and such allegations fail to satisfy the concreteness

component of standing.



3.03. Standing represents a jurisdictional requirement which remains open at all stages

of litigation.11 Because standing is a matter of subject matter jurisdiction, the issue of

standing must be addressed, even if not previously raised by a Defendant. 12




7
    136 S. Ct. 1540 (2016).
8
    Id. at 1548.
9
    Id. at 1543-44.
10
     Lujan v. Defenders of Wildlife, 504 U.S. 555, 580, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
11
     National Organization for Women, Inc. v. Scheidler, 510 U.S. 249, 255 (1994).
12
  Kerr-McGee Chemical Corp. v. U.S. Dept of Interior, 709 F.2d 597, 600 (9th Cir. 1983); Los Angeles Bar
Association v. Eu, 979 F.2d 697, 700 (9th Cir. 1992).
Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 5
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                Page 6 of 10 PageID 153



                       IV.    Debt Collection Distinguished from Telemarketing

4.01. Regulatory provisions of the Federal Communications Commission (“FCC”) state

that       the TCPA was designed to address calls for telemarketing purposes.13

Telemarketing has a narrow definition which excludes the practice of debt collection:

                  The term telemarketing means the initiation of a telephone call or
                  message for the purpose of encouraging the purchase or rental of,
                  or investment in, property, goods, or services, which is transmitted
                  to any person.14



4.02. Debt collection, by contrast, involves a prior or existing business relationship. The

FCC has determined that debt collection calls are exempt from the TCPA's prohibitions

against prerecorded or auto-dialed message calls because they are commercial calls

which do not convey an unsolicited advertisement and do not adversely affect subscriber

rights. In the final analysis, this Court should reasonably conclude that debt collection is

not telemarketing, and the provisions of the TCPA do not restrict contacts and

communications made for the specific purpose of attempting to collect a debt.                  The FCC

distinguishes telemarketing calls from calls              which are normal, expected business

communications. This distinction is appropriately made, on the basis of legislative intent

that was obtained through detailed analysis of the history of the TPCA in legislative

debate.




13
     See 47 C.F.R. §64.1200(d)(3) and (6).
14
     47 C.F.R. §64.1200 (f) (12).

Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 6
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                Page 7 of 10 PageID 154



4.03. The FCC relies heavily on statements obtained from legislative history to conclude

that the TCPA was never intended to restrict routine commercial calls, whether made by

cell or residential land line. In the words of the House of Representatives, “the restriction

... does not apply when the called party has provided the telephone number of such a line

to the caller for use in normal business communications.” 15



4.04.       Following initial implementation orders, the FCC embarked upon a practice of

issuing random orders and declaratory rulings which were intended to provide

interpretation and guidance for understanding the TPCA. FCC Orders and Rulings during

the ensuing 27 year history of the TCPA have not been a model of consistency.                     One of

the earliest orders was 1992 TCPA Order,16 which concluded, inter alia, that the TPCA

was not designed and should not be interpreted to preclude                   the use of prerecorded

messages to make communications to a party with whom the caller has an established

business relationship.17 The FCC even resisted urging of commenters to create a specific

exception for debt collection, noting that none was needed. 18                 At the time, the FCC

concluded that the TCPA permits an exemption for established business relationship calls




15
     H.R. Rep. 102-317 at 17 (1991).
16
   1992 TCPA Order, 7 FCCR 8752, 8771, 1992 WL 690928. Note, FCC Orders and Reports are typically
laden with exceedingly long titles, such the one for this 1992 document: “In the Matter of Rules and
Regulations Implementing the Telephone Consumer Protection Act Of 1991.” In this motion, FCC Orders
hall be shorthand cited according to [Year] TCPA Order, [Volume] FCCR [Page]. Where available, a
Westaw links shall be provided as well.
17
     1992 TCPA Order, 7 FCCR. 8752, 8771, 1992 WL 690928.
18
     Id., 1992 WL 690928 at *14.
Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 7
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                  Page 8 of 10 PageID 155



from the restriction on artificial or prerecorded message calls to residences.19                  An FCC

Report and Order of recent vintage does a good job of summarizing the up-and-down

history of the TCPA in the hands of the FCC.                  For reading enjoyment, the court is

commended to In the Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act Of 1991 [2012 TCPA Order]20 which provides a chronology of

FCC interpretations. Defendant submits that the early interpretations of the FCC were

closely aligned by legislative intent,, and that debt collection is not an activity restricted by

the TCPA.


4.05. Baisden v. Credit Adjustments, Inc.21 provides useful and instructive precedent.

In Baisden, a collection of debtors alleged that calls made by debt collectors to cell

phones of the debtors were made in violation of the TCPA. As in our present case, the

Baisden plaintiffs alleged the debt collectors use automatic dialers and pre-recorded

messages. Held, the provisions of TCPA did not apply. Summary judgment in the trial

court for defendants was upheld on appeal.


4.06. In Herrera v. AllianceOne Receivable Management, Inc.,22 a federal district court

sitting in California held that debt collection calls are exempt by FCC regulation from

Telephone Consumer Protection Act’s prohibition against using an artificial or prerecorded

19
  Id. The business relationship exemption was later curtailed to land lines, and then removed in toto as a
part of 2012 TCPA Order, 27 FCC R 1830, 1838, 2012 WL 507959. However, the underlying analysis and
reliance on legislative history still prevails in current FCC Orders.
20
     2012 TCPA Order, 27 FCC R 1830, 1838, 2012 WL 507959.
21
     813 F.3d 338 (2016).
22
     170 F.Supp.3d 1282 (2016).

Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 8
      Case 3:19-cv-00051-S Document 24 Filed 05/22/19                Page 9 of 10 PageID 156



voice to deliver a message. The exemption includes calls to debtors and non-debtors

alike.       Plaintiffs’ claims under the TCPA were dismissed upon a ruling in favor of

Defendants’ 12(b)(6) motion.



4.07. Likewise, in Bridge v. Ocwen Bank,23 a federal district court sitting in Ohio

evaluated TCPA claims in the context of a debt collector’s efforts to collect on a mortgage

loan in default. The debtor complained vociferously about alleged wrongdoing of the loan

servicer, which was a different entity than the lender. The Plaintiff’s TCPA claims were

dismissed, on the basis the Court lacked subject matter jurisdiction. In addition, the Court

dismissed Plaintiffs’ pendent state claims without prejudice, because there was no federal

question claim for the remaining state claims to attach to.24


                                                 PRAYER

WHEREFORE,             PREMISES        CONSIDERED,            Defendant   Ciara    prays     that   upon

consideration hereof, that this Honorable Court find and order that all of Plaintiffs’ claims

against Ciara Financial Services, Inc. dba Clay Cooley Auto Group in their Complaint at

Count I and Count II should fail for lack of subject matter jurisdiction, and that each and all

of such claims should therefore be dismissed pursuant to Rule 12 (b) (6) of the Federal

Rules of Civil Procedure.



                                                Respectfully submitted,

                                                DOWNS♦STANFORD, P.C.
23
     2013 WL 331095 (ND Ohio 2013), not generally reported.
24
     Id. at *2.
Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                      Page 9
  Case 3:19-cv-00051-S Document 24 Filed 05/22/19                   Page 10 of 10 PageID 157




                                               /s/ R. Lynn Fielder
                                                 BY: ______________________
                                                 R. Lynn Fielder
                                                 Texas State Bar No. 06971100
                                                 Downs ♦ Stanford, P.C.
                                                 2001 Bryan Street, Suite 4000
                                                 Dallas, TX 75201
                                                 Telephone: 214.748.7900
                                                 Telecopier: 214.748.4530
                                                 Email: lfielder@downsstanford.com

                                                 /s/ Rodney M. Patterson
                                                BY: ______________________
                                                Rodney M. Patterson
                                                Texas State Bar No. 15605300
                                                Downs ♦ Stanford, P.C.
                                                2001 Bryan Street, Suite 4000
                                                Dallas, TX 75201
                                                Telephone: 214.748.7900
                                                Telecopier: 214.748.4530
                                                Email: rpatterson@downsstanford.com

                                               Attorneys for Defendant Ciara Financial
                                               Services, Inc., incorrectly sued as Ciara
                                               Financial Services, Inc. dba Clay Cooley Auto
                                               Group


                                    CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been served
upon all counsel of record on this the 22d day of May, 2019 in accordance with the
FEDERAL RULES OF CIVIL PROCEDURE.

                                                /s/ Rodney M. Patterson
                                               _______________________
                                               Rodney M. Patterson




Defendant’s First Amended Motion to Dismiss For Lack of Jurisdiction and Rule 12 (B)(6) Motion to Dismiss
for Failure To State A Claim With Memorandum of Authorities                                     Page 10
